[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford, G.A. 14, Docket #CR14-367402;
Ronald Gold, Esq., Defense Counsel for Petitioner
Joan Alexander, Assistant State's Attorney, for the State.
BY THE DIVISION
After trial by jury, petitioner was convicted of Burglary in the third degree in violation of General Statutes 53a-103
and Larceny in the third degree in violation of General Statutes53a-124. Consecutive sentences of five years were imposed on each violation for a total sentence of ten years consecutive to a sentence then being served.
Counsel for petitioner stated that the crimes for which his client was convicted were daylight property offenses. He stressed that petitioner's prior criminal record contained no major crimes and that he has a long standing drug problem. Counsel argued that it would have been more appropriate for the sentences to have been concurrent and that the imposition of consecutive sentences was too severe.
It was pointed out by the state that the burglary was into a private home and constituted a violation of the right of residents to be secure in their homes. The state also mentioned the danger inherent in house burglaries when a confrontation between the intruder and the resident takes place.
At the time sentence was imposed, the trial judge also commented on this aspect of the crime.
Petitioner has an extensive criminal record with three convictions for Burglary in the third degree and one case pending. CT Page 4470 He has three violations of probation on his record. He was on home release at the time the offenses, which are the subject of this petition, were committed.
In view of the seriousness of the crimes and petitioner's past record, it cannot be said that the sentence imposed was unduly harsh or unfair. The court has a duty to impose a sentence adequate to protect the public.
Accordingly the sentence is affirmed.
Purtill, J., Klaczak, J., and Norko, J., participated in the decision.